PER CURIAM:
George R. Leach appeals the district court’s order dismissing his suit under 42 U.S.C. § 1983 (2000) for lack of subject matter jurisdiction and for failure to state a claim. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Leach v. Nichol, No. 4:07-cv-00012-JBF, 2007 WL 1574409 (E.D.Va. May 29, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.